      Case: 3:18-cr-00387-JGC Doc #: 74 Filed: 12/18/19 1 of 1. PageID #: 775




                         IN THE UNITED STATES DISTRICT COURT FOR
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


United States of America,                                 Case No. 3:18CR387

              Plaintiff,

       v.                                                 JUDGMENT ENTRY

Richard Rowold, et al.

              Defendants.



       In accordance with the Order filed contemporaneously with this Judgment Entry, it is

hereby ORDERED THAT defendants’ motions to dismiss (Docs. 39, 40) be, and the same is

hereby, dismissed with prejudice

       So ordered.

                                                   /s/ James G. Carr
                                                   Sr. U.S. District Judge



.
